Citation Nr: 1737360	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-43 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to December 16, 2013, and in excess of 40 percent thereafter for spondylolisthesis L5-S1 with left sciatica.

2. Entitlement to a compensable rating for hypertension. 


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 2012, the Board remanded the case for additional development and it now returns for further appellate review. 

In April 2017, the Veteran perfected an appeal regarding the issues of entitlement to increased ratings for somatic symptom disorder with predominant pain, abdominal aortic aneurysm, bilateral otitis media, hearing loss, and hemorrhoids; service connection for acid reflux, depression, and a skin rash, and an earlier effective date for a total disability rating based on individual unemployability and Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.  However, as such issues have not yet been certified to the Board, the Board declines jurisdiction over them at the present time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his November 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge.  Thereafter, he was advised in December 2011 that his requested hearing was scheduled for February 2012. In January 2012, the Veteran's representative indicated that the Veteran waived his right to testify at the scheduled hearing and requested that the Board make a decision based on the evidence of record.  Thereafter, the Board remanded the case in October 2012 for additional development.  However, following the issuance of the February 2017 supplemental statement of the case, the Veteran, through his representative, submitted a substantive appeal (VA Form 9) in which he indicated his disagreement with the decision rendered in the supplemental statement of the case and requested a Board hearing before a Veterans Law Judge sitting at the RO.  Therefore, as he has not yet been afforded a Board hearing, a remand is necessary in order to schedule him for his requested hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




